Crew III, J.
(dissenting). We respectfully dissent. The determination by the Board of Trustees of respondent Hudson Valley Community College (hereinafter HVCC) that petitioner was not a "responsible bidder” affects petitioner’s ability to carry on its business, thereby providing it a cognizable liberty interest (see, Matter of Schiavone Constr. Co. v Larocca, 117 AD2d 440, 443, lv denied 68 NY2d 610). While the contracts awarded by HVCC must be approved by the Rensselaer County Legislature pursuant to Education Law § 6306 (7), the decision-making process is undertaken by HVCC’s Board of Trustees and there is no doubt that petitioner was given no notice of its action nor an opportunity to be heard regarding its determination that petitioner was not a responsible bidder.
While respondents claim in their brief that petitioner was afforded an opportunity to explain to the Legislature its violation of prevailing wage laws and the criminal indictment *788against it thereby affording it adequate procedural due process, the record before us contains no evidence of any such opportunity to be heard and our review is limited to the certified record on appeal (see, Matter of Beiny [Wynyard] 132 AD2d 190, 210, lv dismissed 71 NY2d 994). Since there is no record evidence that the Legislature’s approval followed notice to petitioner with an opportunity to be heard, we would annul that portion of the HVCC Board of Trustees’ determination, and the Legislature’s approval thereof, which awarded the electrical contract to respondent Schenectady Hardware and Electric, Inc. We would further direct the HVCC Board of Trustees to give petitioner notice of the basis and reasons for its determination that petitioner was not a responsible bidder and provide it an opportunity to be heard before awarding the electrical contract. The HVCC Board of Trustees should then develop a record with factually supported reasons for its determination as a basis for our review (see, Matter of Seacoast Constr. Corp. v Lockport Urban Renewal Agency, 72 Misc 2d 372).
Mahoney, P. J., concurs. Ordered that the judgment is affirmed, without costs.